DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim 1-2, 7-8, 10, 12, 19, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10, 20 of copending Application No. 17/299,508. Although the claims at issue are not identical, they are not patentably distinct from each other because
The copending application claims a process for producing a halogenated isoolefin copolymer, the process comprising contacting an unsaturated isoolefin copolymer cement, the cement comprising an unsaturated isoolefin copolymer dissolved in an organic solvent, under halogenation conditions with a halogenating agent and an aqueous solution of a C1-20 organic peracid oxidant to form a two-phase reaction medium comprising an organic phase and an aqueous phase, and having a water content of 1-20 wt%, 3 wt% or less, or 1.5-15 wt% based on total weight of the cement. This is an anticipatory type double patenting rejection over copending claims 8 and 10. This is an obviousness type double patenting rejection over claim 9, which overlaps the claimed range of water content. The copending application teaches water content which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the copending application suggests the water content. See MPEP 2123.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation 1.5wt% or greater, and the claim also recites 1.5-15 wt% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and 
Claim 8 recites the water content is 3 wt% or less. However, claim 8 depends from claim 1 which recites the water content is 1 wt% or greater. Claim 8 is indefinite because it is unclear whether the range modifies the range outside that of the independent claim (0-3wt%) or within that of the independent claim (1-3 wt%) and the claim is amenable to two possible constructions.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation C1-4, and the claim also recites C1-3 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is suggested that the claim be amended to recite only a single range, or to present the two ranges in the alternative (“or” instead of ‘optionally’).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation 0.5 to 24.55, and the claim also recites 0.25 to 24.55 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leiberich (US 2014/0309362).
Leiberich teaches a brominated isobutylene/isoprene copolymer having 0.73 mol% bromine (¶ 153-154). This falls in the scope of the amount of bromine in the instant examples which ranges from 0.57-1.04 mol% (see instant specification Table 2, pg. 17 and Table 3, pg. 19). 
It is noted that claim 23 is recited in the product-by-process format by use of the language, “prepared by the method of claim 1…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. As the copolymers are formed from the same monomers, isoprene and isobutylene, and have the same amount of bromine, there is no structural difference between the claimed copolymers and the copolymers of the prior art.
Allowable Subject Matter
Claims 1-6, 23-15, 18-22 are allowed.
Claims 7-8, 10, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Relevant prior art includes Leiberich (US 2014/0309362), Chung (US 5,670,582), Cottle (US 3,018,275), and Gronowski (US 2013/0131281).
Chung teaches a process for halogenating a copolymer of an isoolefin in the presence of an oxidizing agent (abstract). Chung teaches dissolving the polymer in a solvent (col. 4, ln. 50-60). Chung teaches examples of the oxidizing agent include hydrogen peroxide and peracids (col. 4, ln. 21-34). 
Leiberich teaches a brominated isobutylene/isoprene copolymer having 0.73 mol% bromine (¶ 153-154) formed from the reaction of hydrogen peroxide and water with a butyl rubber.
Cottle teaches the halogenation of a butyl rubber having isobutylene using hydrobromic acid and hydrogen peroxide (col. 4, ln. 20-44).
Gronowski teaches a process for halogenation of butyl rubber in the presence of an oxidizing agent (abstract). Gronowski teaches examples of the oxidizing agent include peroxides and inorganic peracids (¶ 63).
Cottle, Gronowski, Leiberich and Chung fail to teach the claimed organic peracid oxidant is present during halogenation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764